



EXHIBIT 10.5
SEPARATION AGREEMENT
This SEPARATION AGREEMENT (this “Agreement”) is entered into by and among
Alejandro Cestero (“Executive”), Frank’s International, LLC (the “Company”), and
Frank’s International N.V. (“FINV”) (the Company and FINV, collectively, with
all of FINV’s subsidiaries and affiliated companies and entities, the “FINV
Entities”). The Company, FINV, and Executive are referred to herein individually
as a “Party” and collectively as the “Parties.”
WHEREAS, other than pursuant to that certain Retention Agreement dated as of
November 11, 2016 (the “Retention Agreement”); the Restricted Stock Unit award
agreement dated August 4, 2015 reflecting time-based vesting requirements only
and including Exhibit A thereto (the “2015 RSU Award”); the Restricted Stock
Unit award agreement dated December 1, 2016 reflecting time-based vesting
requirements only (the “2016 RSU Award”); the Frank’s International N.V.
Employee Stock Purchase Plan (the “ESPP”); the Participation Agreement under the
FINV Executive Change-in-Control Severance Plan (the “Participation Agreement”);
outstanding awards under the FINV 2013 Long-Term Incentive Plan (the “LTIP”)
other than the 2015 RSU Award or the 2016 RSU Award; or the qualified retirement
plan of FINV, there are no other material agreements or understandings among the
Parties regarding Executive’s employment status, compensation, or benefits; and
WHEREAS, as of the Separation Date (as defined below), Executive will no longer
be employed by the Company or any of the other FINV Entities; and
WHEREAS, following the Separation Date, Executive will remain eligible to
receive benefits and payments pursuant to the terms of the Retention Agreement,
including, for the avoidance of doubt both the equity and cash portions of the
Retention Award (as defined in the Retention Agreement); and
WHEREAS, the Parties wish for Executive to be eligible to receive certain
severance payments upon the termination of his employment with the Company on
the Separation Date, which payments are in addition to other payments to which
Executive may be entitled upon a termination of his employment with the Company
without cause pursuant to the terms of the Retention Agreement, and are
conditioned upon Executive’s entry into this Agreement and Exhibit A hereto in
the time provided to do so and compliance with the terms herein.
NOW, THEREFORE, in consideration of the promises set forth herein, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by Executive, the Company, and FINV, the Parties hereby agree as
follows:
1.     Separation from Employment. The Parties acknowledge and agree that
Executive’s employment with the Company will end as of 5:00 pm Houston, Texas
time on September 30, 2018 (the “Separation Date”). As of the Separation Date,
Executive will no longer be employed by any FINV Entity. Effective as of the
Separation Date, Executive will be deemed


1



--------------------------------------------------------------------------------





to have automatically resigned from, and to have been removed from, all
positions, posts, offices and assignments with the Company, FINV, and all other
FINV Entities. Executive acknowledges that, from and after the Separation Date,
he shall have no authority to, and shall not, act as an employee or agent of, or
in any other capacity with respect to any FINV Entity. Following the Separation
Date (and in no event later than the date required by applicable law or pursuant
to the terms of the applicable compensatory arrangement), Executive shall
receive: (i) all accrued and unpaid salary through the Separation Date, (ii)
reimbursement for all incurred but unreimbursed expenses for which Executive is
entitled to reimbursement in accordance with the business and travel expense
policies of the Company, and (iii) benefits to which Executive is entitled under
the terms of any applicable benefit plan or program of the Company, including,
for the avoidance of doubt, accrued vacation.
2.     Continued Vesting. In connection with Executive’s termination of
employment, (i) the 2015 RSU Award and the 2016 RSU Award (the “Continuing
Awards”) will remain outstanding, vest, and be paid out pursuant to their terms;
provided, however, that upon a Change in Control (as such term is defined in the
LTIP), FINV will take all actions necessary to cause the Continuing Awards to
become vested and paid out in connection with such Change in Control and (ii)
the $125,000 cash retention payment granted pursuant to the Retention Agreement
will vest and be paid at the time provided in the Retention Agreement. All other
equity awards held by executive under the LTIP shall be forfeited on the
Separation Date.
3.    Severance Payments. Provided that Executive (i) executes and delivers to
the Company, care of Michael C. Kearney (President and Chief Executive Officer),
an executed copy of this Agreement so that it is received by Mr. Kearney
(including by email) no later than 9:00 pm Houston, Texas time on June 12, 2018;
(ii) performs all duties and provides all services reasonably requested by the
Company or any other FINV Entity from the date of this Agreement through the
Separation Date, including, but not limited to the transition of his duties and
cooperation with all ongoing projects of the Company and the FINV Entities;
(iii) executes on or after the Separation Date and delivers to Mr. Kearney the
General Release of Claims attached hereto as Exhibit A (the “Confirming
Release”) so that it is received by Mr. Kearney no later than the close of
business on the date that is 21 days after the Separation Date (the “Release
Delivery Deadline”), and does not revoke his acceptance of the Confirming
Release in the manner provided for in the Confirming Release; and (iv) continues
to assist the Company after the Separation Date, as reasonably requested, then:
(a)    Cash Severance. The Company shall provide Executive with (i) salary
continuation for nine (9) months following the Separation Date; plus (ii) a
prorated portion (through the Separation Date) of Executive’s short-term
incentive award for 2018, calculated at target, with payment occurring at the
same time as short-term incentive awards are paid to the Company’s other
executives, less applicable taxes. Should Executive voluntarily terminate his
employment with the


2



--------------------------------------------------------------------------------





Company prior to the Separation Date (an “Early Separation”), Executive will
continue to provide services to the Company as a consultant from the date of the
Early Separation through the Separation Date as reasonably requested by the
Company and subject to Executive’s reasonable availability. Following an Early
Separation, Executive will continue to receive payments equivalent to and at the
same time as the salary that he would have received through the Separation Date
and will remain eligible to receive the above-noted pro rata bonus, the amount
of which will be calculated through the Separation Date; provided, however, that
the salary equivalency payments made to Executive following an Early Separation
will be provided to him in his capacity as a consultant; with the cash severance
provided by this Section 3(a) then being paid to Executive following the
Separation Date.
(b)    Outplacement Benefits. The Company will make available outplacement
assistance to Executive, provided the total value of such assistance shall not
exceed fifteen thousand dollars ($15,000), and all such assistance shall be
provided within twelve (12) months after the Separation Date. If Executive
elects to receive such outplacement assistance, the Company will reimburse
Executive for such expense, subject to the limits contained in the preceding
sentence, provided Executive shall be required to submit requests for
reimbursement to the Company no later than thirty (30) days after the end of the
calendar year in which the expenses are incurred, and any such reimbursement
shall be paid by the Company within thirty (30) days following the receipt of
the reimbursement request, which shall be sent to Company at its corporate
headquarters, care of the Corporate Secretary, and shall reference this
Agreement. Executive’s right to this reimbursement payment shall not be subject
to liquidation or exchange for any other payment or benefit; and
(c)    Health Care Coverage. The Company will provide continued coverage (the
“COBRA Coverage”) to Executive and his qualifying dependents under its medical
benefit plans pursuant to the Consolidated Omnibus Budget Reconciliation Act
(“COBRA”) for up to eighteen (18) months following the Separation Date (the
“Continuation Period”) provided that Executive makes a timely election to
receive the COBRA Coverage consistent with the requirements of COBRA and timely
remits all payments due pursuant to the terms of the Company’s medical benefit
plans and COBRA. For each month in which Executive receives COBRA Coverage
during the Continuation Period, the Company will reimburse to Executive an
amount in cash equal to the difference between the payment made by Executive for
the COBRA Coverage for such month and the amount Executive would have been
required to pay for coverage under the Company’s medical benefit plans if he
were still an employee of the Company, which reimbursement shall be provided
within thirty (30) days of Executive’s remittance of the applicable payment.
Notwithstanding the foregoing, the Company’s obligations under this Section 3(c)
to provide the reimbursement payment for COBRA Coverage shall cease prior to the
end of the Continuation Period should either of the following occur: (i)
Executive becomes no longer eligible to receive the COBRA Coverage; or (ii)
Executive becomes eligible to receive substantially similar coverage from
another employer, which eligibility Executive must report to the Company in
writing within three (3) business days following the date that Executive becomes
eligible for such coverage.


3



--------------------------------------------------------------------------------





Executive acknowledges that the payments and benefits described in this Section
3 are consideration over and above that to which Executive otherwise would be
entitled upon his separation. Executive understands and acknowledges that any
payments under this Section 3 which are classified as “nonqualified deferred
compensation” for purposes of Section 409A of the Internal Revenue Code of 1986,
as amended (“Section 409A”) shall be subject to the provisions of Section 12
below.
4.     Non-Disparagement. Executive shall refrain from any criticisms or
disparaging comments about any of the FINV Entities or any of their respective
officers, directors, or employees; provided, however, that this obligation shall
be subject to Section 6 below and shall not apply to or restrict the
communication of information by Executive to any state or federal law
enforcement or other Government Agency (as defined below) or testimony or
disclosure compelled or required by law or regulation or process of law. The
Company agrees to instruct its directors, human resources and executive officers
to refrain from any criticisms or disparaging comments about Executive.
Furthermore, the parties agree that the obligation of this Section 4 shall not
apply to or restrict the communication of information to any state or federal
law enforcement or other Government Agency or testimony or disclosure compelled
or required by law or regulation or process of law. The rights afforded under
this Section 4 are in addition to any and all rights and remedies otherwise
afforded by applicable law.
5.    Non-Disclosure of Confidential Information. Executive acknowledges that he
has had access to confidential information, training, and goodwill of the
Company and other FINV Entities while employed by the Company, including
non-public information concerning the business or affairs of the FINV Entities
or their customers, suppliers, contractors, subcontractors, agents or
representatives. Executive affirms he will adhere to all terms regarding
non-disclosure and protection of such confidential information as set forth in
and for the longest duration required by (a) Exhibit A of the Participation
Agreement, (b) Exhibit A of the 2015 RSU Award, or (c) any other agreement with
the Company or any other FINV Entity relating to confidentiality,
non-disclosure, non-solicitation, or non-competition (collectively, the
“Restrictive Covenant Agreements”). Nothing herein or in any Restrictive
Covenant Agreement shall prevent or restrict Executive from practicing law.
Executive acknowledges and agrees that Executive shall be bound by all ethical
and professional obligations (including those with respect to conflicts and
confidentiality) that arise from Executive’s provision of legal services to, and
acting as legal counsel for, the Company and (as applicable) the other FINV
Entities.
6.    Protected Disclosures, Reporting to Government Agencies. Nothing in this
Agreement (or in any other agreement between Executive and a FINV Entity) shall
prevent Executive from filing a charge or complaint or making a disclosure or
report of possible unlawful activity, including a challenge to the validity of
this Agreement, with any governmental agency, including but not limited to the
Equal Employment Opportunity Commission (“EEOC”), the National Labor Relations
Board (“NLRB”), the Securities and Exchange Commission (“SEC”), the Occupational
Safety and Health Administration (“OSHA”), or any other self-regulatory
organization or any other


4



--------------------------------------------------------------------------------





federal or state regulatory authority (collectively, “Government Agencies”).
Nothing in this Agreement (or any other agreement between Executive and an FINV
Entity) will prevent Executive from: (a) making a good faith report of possible
violations of applicable law to any Government Agency or (b) making disclosures
to any Government Agency that are protected under the whistleblower provisions
of applicable law, in each case, without notice to any FINV Entity. Nothing in
this Agreement limits Executive’s right, if any, to receive an award for
information provided to the SEC or any other Government Agency. Further, nothing
herein shall prevent Executive from making a disclosure of a trade secret that:
(i) is made (A) in confidence to a federal, state or local government official,
either directly or indirectly, or to an attorney and (B) solely for the purpose
of reporting or investigating a suspected violation of law; or (ii) is made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal. Further, an individual who files a lawsuit for
retaliation by an employer of reporting a suspected violation of law may
disclose a trade secret to the attorney of the individual and use the trade
secret information in the court proceeding, if the individual (1) files any
document containing the trade secret under seal and (2) does not disclose the
trade secret, except pursuant to court order. This Agreement does not impose any
condition precedent (such as prior disclosure to the Company), any penalty, or
any other restriction or limitation adversely affecting Executive’s rights
regarding any Governmental Agency disclosure, report, claim or investigation.
For the avoidance of doubt, Executive understands that nothing in this Agreement
shall be construed as prohibiting truthful testimony in any formal or informal
interviews or proceedings with law enforcement officials.
7.    Non-Competition/Non-Solicitation/Non-Interference. Executive acknowledges
that, following the Separation Date, he will remain subject to the promises not
to compete with the Company or its affiliates, and not to solicit or interfere
with the Company’s or its affiliates’ relationships with its customers or
employees for a period of twelve (12) months, as set forth in the Participation
Agreement. For the avoidance of doubt, (i) in addition to the business in which
FINV and its subsidiaries are engaged on the Separation Date, Executive
acknowledges that his promise not to compete also extends to (a) any new
business line that had been, or was being, specifically reviewed and considered
by executive management on or before the Separation Date as part of the
Company’s strategic plan, including but not limited to any plans relating to the
Company’s tubular running services, tubular products and fabrication, drilling
tools, or Blackhawk tools and/or services or (b) any planned or future bids,
projects, contracts, or relationships for which Executive had any
responsibilities or duties or about which Executive received or obtained any
confidential information, and in each case with respect to clauses (a) and (b),
which the Company or any of its affiliates has decided to pursue, or in which
the Company or any of its affiliates has made material plans or taken
demonstrable steps to engage, (ii) a determination of whether the business of
any of Executive’s future employers competes with the Company will be determined
based on (A) the business of the Company as of the Separation Date and (B) the
business of such employer as of Executive’s date of hire; and (iii) Executive’s
promise not to solicit the employment of officers and


5



--------------------------------------------------------------------------------





employees of the Company will not apply with respect to officers or employees
who respond to a general solicitation that is not specifically directed at
officers and employees of the Company or any of its affiliates.
8.    Withholding of Taxes and Other Employee Deductions. The Company may
withhold from all payments made pursuant to this Agreement all federal, state,
local, and other taxes and withholdings as may be required pursuant to any law
or governmental regulation or ruling.
9.    Affiliate. As used in this Agreement, the term “affiliate” or
“affiliated,” as used with respect to a particular person or entity, shall mean
any other person or entity which owns or controls, is owned or controlled by, or
is under common ownership or control with, such particular person or entity.
10.    Entire Agreement. This Agreement (including all Exhibits hereto), the
Release, the Retention Agreement and the Restrictive Covenant Agreements
constitute the entire agreement and understanding concerning Executive’s
separation from service and termination of employment with the Company or any
other FINV Entity, and the other subject matters addressed herein amongst the
Parties, and supersedes and replaces all prior negotiations and all agreements
proposed or otherwise, whether written or oral, concerning the subject matters
hereof; provided, however, that this Agreement does not replace or alter in any
way any obligations Executive owes to the Company under applicable laws, or owed
under any agreements regarding confidentiality, non-disclosure,
non-solicitation, non-competition, duties of loyalty or fiduciary duty, to the
extent that such obligations are not in conflict with, or inconsistent with,
Executive’s rights and obligations under this Agreement. Applicable laws may
include, but are not limited to, state laws protecting company trade secrets or
other confidential information; provided, further, that this Agreement does not
supersede nor replace any of the Company’s and/or one of more FINV Entities’ tax
qualified retirement plans, the Retention Agreement, the 2015 RSU Award, the
2016 RSU Award nor the ESPP, all of which shall remain in full force and effect
in accordance with their terms and conditions.
11.    Release of Claims.
(a)    For good and valuable consideration, including the Company’s and FINV’s
entry into this Agreement, Executive hereby forever releases and discharges the
Company, each of the other FINV Entities, and each of their respective parents,
subsidiaries, predecessors, successors, assigns or affiliated entities, along
with each of the foregoing entities’ respective owners, stockholders, partners,
officers, directors, members, managers, employees, agents, attorneys,
successors, administrators, insurers and benefit plans and the trustees and
fiduciaries of such plans, in their personal and representative capacities
(collectively the “Company Parties”), from, and Executive hereby waives, any and
all claims, demands, liabilities and causes of action, whether statutory or
common law, including, but not limited to, any claim for salary, benefits,
payments, expenses, costs, damages, penalties, compensation, remuneration,
contractual entitlements; and all claims or causes of action relating to any
matter occurring on or prior to the date that Executive executes this Agreement,
including, without limitation, ((1) any alleged violation of: (1) Title VII


6



--------------------------------------------------------------------------------





of the Civil Rights Act of 1964, as amended; (2) the Civil Rights Act of 1991;
(3) Sections 1981 through 1988 of Title 42 of the United States Code, as
amended; (4) the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”); (5) the Immigration Reform Control Act, as amended; (6) the Americans
with Disabilities Act of 1990, as amended; (7) the Occupational Safety and
Health Act, as amended; (8) the Family and Medical Leave Act of 1993, as
amended; (9) the Texas Labor Code (specifically including the Texas Payday Law
the Texas Anti-Retaliation Act, Chapter 21 of the Texas Labor Code, and the
Texas Whistleblower Act) and amendments to those laws; (10) any other local,
state or federal anti-discrimination or anti-retaliation law; (11) any other
local, state or federal law, regulation or ordinance; ((1) any public policy,
contract, tort, or common law claim; ((1) any allegation for costs, fees, or
other expenses including attorneys’ fees incurred in the matters referenced
herein; and ((1) any and all claims Executive may have arising as the result of
any alleged breach of any employment agreement, the LTIP (and any award granted
thereunder) or any other contract, incentive compensation plan or agreement, or
other compensation plan or agreement with any Company Party (collectively, the
“Released Claims”). This Release is not intended to indicate that any such
claims exist or that, if they do exist, they are meritorious. Rather, Executive
is simply agreeing that, in exchange for the consideration received by him
through this Release, any and all potential claims of this nature that Executive
may have against the Company Parties, regardless of whether they actually exist,
are expressly settled, compromised and waived.
(b)    Notwithstanding this release of liability, nothing in this Agreement
prevents Executive from filing any non-legally waivable claim, including a
challenge to the validity of the Release with the Equal Employment Opportunity
Commission (“EEOC”) or comparable state or local agency, or participating in (or
cooperating with) any investigation or proceeding conducted by the EEOC or
comparable state or local agency; however, Executive understands and agrees that
he is waiving any and all rights to recover any monetary or personal relief or
recovery as a result of such EEOC or comparable state or local agency proceeding
or subsequent legal actions. Further, in no event shall the Released Claims
include any claim which arises after the date this Agreement is executed by
Executive or any claim to any vested benefits under an employee benefit plan
governed by ERISA. Nothing in this Agreement limits Executive’s right, if any,
to receive an award for information provided to the SEC or any other Government
Agency.
12.    Section 409A Compliance. It is intended that the severance benefits and
other payments payable under this Agreement satisfy, to the greatest extent
possible, the exemptions from the application of Section 409A and as provided
under Treasury Regulations sections 1.409A-1(b)(4), 1.409A- 1(b)(5), and
1.409A-(b)(9), and this Agreement will be construed to the greatest extent
possible as consistent with those provisions. To the extent any amount paid
under this Agreement is subject to Section 409A, the commencement of payment or
provision of any payment or benefit under this Agreement shall be deferred to
the minimum extent necessary to prevent the imposition of any excise taxes or
penalties on the Company or Executive. Although the Company shall use its good
faith best efforts to avoid the imposition of taxation, interest, and penalties
under Section 409A, the tax treatment of the benefits provided under this
Agreement is not warranted or guaranteed. Neither the Company, its affiliates,
nor their respective directors, officers, employees or advisers shall be held
liable for any taxes, interest, penalties or other monetary amounts owed by
Executive or other taxpayer as a result of the Agreement.


7



--------------------------------------------------------------------------------





13.    Return of Company Property. Executive agrees that on or prior to the
Separation Date he will return to the Company all property (including property
purchased or paid for by the Company that is in Executive’s possession, custody
or control) which belongs to the Company or any other FINV Entity, including any
keys, access cards, computers, cell phones, pagers, or other equipment and any
FINV Entity records, files, data, and documents (whether on a work or personal
computer, in electronic format or otherwise, unaltered and unmodified, and
whether confidential in nature or not). Executive shall immediately report to
the Company any passwords for Executive’s computer or other access codes for
anything associated with Executive’s employment with Company or affiliation with
any FINV Entity.
14.    Post-Employment Cooperation. Executive agrees to make reasonable efforts
to assist the Company and the other FINV Entities after his separation from
employment, including but not limited to: (i) assisting with the transition of
Executive’s duties, (ii) assisting with issues that arise after separation from
employment, and (iii) assisting with any legal proceeding, governmental inquiry,
investigation, lawsuit, or claim involving matters occurring during his
employment with the Company (a “Proceeding”). These duties include responding to
inquiries from the Company and its designees, providing relevant information or
documents, as well as providing truthful testimony at interviews, depositions,
or hearings, as requested by the Company or required by subpoena. The Company
agrees to reimburse Executive for all of Executive’s reasonable costs and
out-of-pocket expenses associated with his cooperation and assistance in a
Proceeding, including reasonable attorneys’ fees and travel expenses; provided,
however, that nothing in this Section 14 shall require the Company to reimburse
Executive for any personal attorneys’ fees incurred in connection with any
Proceeding relating to Executive’s illegal or wrongful conduct.
15.    Injunctive Relief. Because of the difficulty of measuring economic losses
to the Company and other FINV Entities as a result of a breach of the covenants
in Sections 4, 5, or 7, and because of the immediate and irreparable damage that
would be caused to the Company or other FINV Entities for which they would have
no other adequate remedy, Executive agrees that the Company shall be entitled to
enforce the foregoing covenants, in the event of a breach or threatened breach,
by injunctions and restraining orders and that such enforcement shall not be the
Company’s exclusive remedy for a breach but instead shall be in addition to all
other rights and remedies available to the Company at law and equity.
16.    No Waiver. No failure by any Party at any time to give notice of any
breach by another Party of, or to require compliance with, any condition or
provision of this Agreement shall (a) be deemed a waiver of similar or
dissimilar provisions or conditions at the same or at any prior or subsequent
time or (b) preclude insistence upon strict compliance in the future.
17.    Applicable Law; Venue; Waiver of Jury Trial. This Agreement shall be
governed by and interpreted under the laws of the State of Texas without regard
to conflict of laws. The Parties agree that any dispute concerning this
Agreement shall be brought only in a court of competent jurisdiction in Harris
County, Texas, unless another forum or venue is required by law. BOTH THE
COMPANY AND EXECUTIVE HEREBY EXPRESSLY ACKNOWLEDGE AND AGREE TO WAIVE THEIR
RIGHTS TO A TRIAL BY JURY OF ANY OR ALL ISSUES ARISING


8



--------------------------------------------------------------------------------





UNDER OR CONNECTED WITH THIS AGREEMENT AND KNOWINGLY AND VOLUNTARILY CONSENT TO
TRIAL BY A JUDGE.
18.    Severability; Modification. The Company, FINV, and Executive hereby agree
that any term or provision of this Agreement that renders such term or provision
or any other term or provision hereof invalid or unenforceable in any respect
shall be severable and shall be modified or severed to the extent necessary to
avoid rendering such term or provision invalid or unenforceable, and such
modification or severance shall be accomplished in the manner that most nearly
preserves the benefit of the Parties’ bargain hereunder.
19.    Counterparts. This Agreement may be executed in one or more counterparts
(including portable document format (.pdf) and facsimile counterparts), each of
which shall be deemed to be an original, but all of which together will
constitute one and the same Agreement.
20.    Third-Party Beneficiaries. Each FINV Entity that is not a signatory
hereto shall be a third-party beneficiary of Executive’s covenants,
representations, and release of claims set forth in this Agreement, including
Exhibit A hereto.
21.    Interpretation. Titles and headings to Sections hereof are for the
purpose of reference only and shall in no way limit, define or otherwise affect
the provisions hereof. The word “or” as used herein is not exclusive and is
deemed to have the meaning “and/or.” The words “herein”, “hereof”, “hereunder”
and other compounds of the word “here” shall refer to the entire Agreement
(including all Exhibits) and not to any particular provision hereof. The use
herein of the word “including” following any general statement, term or matter
shall not be construed to limit such statement, term or matter to the specific
items or matters set forth immediately following such word or to similar items
or matters, whether or not non-limiting language (such as “without limitation”,
“but not limited to”, or words of similar import) is used with reference
thereto, but rather shall be deemed to refer to all other items or matters that
could reasonably fall within the broadest possible scope of such general
statement, term or matter. Neither this Agreement nor any uncertainty or
ambiguity herein shall be construed or resolved against any Party, whether under
any rule of construction or otherwise. On the contrary, this Agreement has been
reviewed by each of the Parties hereto and shall be construed and interpreted
according to the ordinary meaning of the words used so as to fairly accomplish
the purposes and intentions of the Parties.
22.    Executive’s Representations. Executive expressly acknowledges and agrees
that he is not entitled to any severance amount or other consideration set forth
in Section 3 of the Agreement but for his satisfaction of the terms of this
Agreement. Executive further acknowledges and agrees that he has been paid in
full all long-term or short-term incentive compensation that he is owed or could
be owed other than amounts due pursuant to the terms of this Agreement, the, or
the Retention Agreement. Executive further acknowledges and agrees that he has
received all leaves (paid and unpaid) to which he has been entitled to receive
from each FINV Entity and that, with


9



--------------------------------------------------------------------------------





the exception of any base salary that Executive may be owed for the pay period
in which he signs this Agreement, he has been paid all wages, bonuses,
compensation and other sums that he has been owed by any FINV Entity.
23.    Amendment. This Agreement may not be changed orally but only by an
agreement in writing agreed to and signed by all Parties; provided, however,
that the Company may, with prospective or retroactive effect, amend this
Agreement at any time (to the extent Executive is not adversely affected by such
amendment), if determined to be necessary, appropriate or advisable in response
to administrative guidance issued under Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”) or to comply with the provisions of
Section 409A of the Code.
24.    Assignment; Successors. In the event of a Change in Control (as such term
is defined in the LTIP, FINV and the Company shall ensure that any successor of
FINV or the Company agrees to discharge and perform all the promises, covenants,
duties, and obligations of FINV and the Company hereunder.
[Signatures begin on the following page]




10



--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
dates set forth beneath their names below, effective for all purposes as of the
Separation Date.
FRANK’S INTERNATIONAL, LLC


By:     /s/ Michael C. Kearney
Name: Michael C. Kearney
Title: President


Date: June 12, 2018






FRANK’S INTERNATIONAL N.V.


By:     /s/ Michael C. Kearney
Name: Michael C. Kearney
Title: Chairman, President & CEO


Date: June 12, 2018    






EXECUTIVE


/s/ Alejandro Cestero
Alejandro Cestero


Date:     June 12, 2018






ACKNOWLEDGED BY:


BOARD OF SUPERVISORY DIRECTORS
FRANK’S INTERNATIONAL N.V.
    


By:     /s/ Robert W. Drummond
Name: Robert W. Drummond
Title:    Supervisory Director and Chairman of the Compensation Committee    
Board of Supervisory Directors
Date:     July 3, 2018









--------------------------------------------------------------------------------








EXHIBIT A


GENERAL RELEASE OF CLAIMS


This General Release of Claims (the “Confirming Release”) is executed by
Alejandro Cestero (“Executive”) and is that certain Confirming Release
referenced in the Transition and Separation Agreement (the “Separation
Agreement”) entered into by and among Executive, Frank’s International, LLC (the
“Company”), and Frank’s International N.V. (“FINV”). Capitalized terms used in
this Confirming Release and not otherwise defined shall have the meaning given
such terms in the Separation Agreement.
1.    Satisfaction of Obligations; Receipt of Leaves, Bonuses and Other
Compensation. Executive expressly acknowledges and agrees that he is not
entitled to any severance amount or other consideration set forth in Section 3
of the Separation Agreement but for his entry into this Confirming Release (and
non-revocation in the time provided to do so as set forth in Section 4 below).
Executive further acknowledges and agrees that he has been paid in full all
long-term or short-term incentive compensation that he is owed or could be owed
other than amounts due pursuant to the terms of the 2015 RSU Award, the 2016 RSU
Award and the Retention Agreement. Executive further acknowledges and agrees
that he has received all leaves (paid and unpaid) to which he has been entitled
to receive from each FINV Entity and that, with the exception of any base salary
that Executive may be owed for the pay period in which the Separation Date
occurred, he has been paid all wages, bonuses, compensation and other sums that
he is owed and has been owed by any FINV Entity.
2.     Complete Release of Claims.
(a)    For good and valuable consideration, including the Company’s agreement to
provide the consideration set forth in Section 3 of the Separation Agreement
(and any portion thereof), Executive hereby forever releases and discharges the
Company, each of the other FINV Entities, and each of their respective parents,
subsidiaries, predecessors, successors, assigns or affiliated entities, along
with each of the foregoing entities’ respective owners, stockholders, partners,
officers, directors, members, managers, employees, agents, attorneys,
successors, administrators, insurers and benefit plans and the trustees and
fiduciaries of such plans, in their personal and representative capacities
(collectively the “Confirming Release Company Parties”), from, and Executive
hereby waives any and all claims, demands, liabilities and causes of action,
whether statutory or common law, including, but not limited to, any claim for
salary, benefits, payments, expenses, costs, damages, penalties, compensation,
remuneration, contractual entitlements; and all claims or causes of action
relating to any matter occurring on or prior to the date that Executive executed
this Release, including, without limitation, (i) any alleged violation of:
(1) Title VII of the Civil Rights Act of 1964, as amended; (2) the Civil Rights
Act of 1991; (3) Sections 1981 through 1988 of Title 42 of the United States
Code, as amended; (4) the Employee







--------------------------------------------------------------------------------







Retirement Income Security Act of 1974, as amended; (5) the Immigration Reform
Control Act, as amended; (6) the Americans with Disabilities Act of 1990, as
amended; (7) the Texas Labor Code (specifically including the Texas Payday Law
the Texas Anti-Retaliation Act, Chapter 21 of the Texas Labor Code, and the
Texas Whistleblower Act) and amendments to those laws; (8) the Occupational
Safety and Health Act, as amended; (9) the Family and Medical Leave Act of 1993,
as amended; (10) the Age Discrimination in Employment Act of 1967, as amended
(including as amended by the Older Workers Benefit Protection Act); (11) any
local, state or federal anti-discrimination or anti-retaliation law; (12) any
other local, state or federal law, regulation or ordinance; (ii) any public
policy, contract, tort, or common law claim; (iii) any allegation for costs,
fees, or other expenses including attorneys’ fees incurred in the matters
referenced herein; and (iv) any and all claims Executive may have arising as the
result of any alleged breach of any employment agreement, the Frank’s
International N.V. 2013 Long-Term Incentive Plan (and any award granted
thereunder) or any other contract, incentive compensation plan or agreement, or
other compensation plan or agreement with any Company Party (collectively, the
“Confirming Released Claims”). This Confirming Release is not intended to
indicate that any such claims exist or that, if they do exist, they are
meritorious. Rather, Executive is simply agreeing that, in exchange for the
consideration received by him as a result of his execution of this Confirming
Release, any and all potential claims of this nature that Executive may have
against the Confirming Release Company Parties, regardless of whether they
actually exist, are expressly settled, compromised and waived.
(b)    Notwithstanding this release of liability, nothing in this Confirming
Release prevents Executive from filing any non-legally waivable claim, including
a challenge to the validity of the Release with the Equal Employment Opportunity
Commission (“EEOC”) or comparable state or local agency, or participating in (or
cooperating with) any investigation or proceeding conducted by the EEOC or
comparable state or local agency; however, Executive understands and agrees that
he is waiving any and all rights to recover any monetary or personal relief or
recovery as a result of such EEOC or comparable state or local agency proceeding
or subsequent legal actions. Further, in no event shall the Confirming Released
Claims include any claim which arises after the date this Confirming Release is
executed by Executive, including: (i) any claim to enforce Executive’s rights
under the Separation Agreement or the Confidentiality Agreement; or (ii) any
claim to any vested benefits under an employee benefit plan governed by ERISA.
Nothing in this Release limits Executive’s right, if any, to receive an award
for information provided to the SEC or any other Government Agency.
3.     Executive’s Representations. Executive represents, warrants and agrees
that as of the date on which Executive signs this Confirming Release, he has not
brought or joined any claims, appeals, complaints, charges, or lawsuits against
any of the Confirming Release Company Parties with any Government Agency or any
state or federal court or arbitrator for or with respect to a matter, claim, or
incident that occurred or arose out of one or more occurrences that took place
on or prior to the time at which Executive signs this Confirming Release and has
made no assignment,





--------------------------------------------------------------------------------







sale, delivery, transfer or conveyance of any rights he has asserted or may have
against any of the Confirming Release Company Parties with respect to any
Confirming Released Claim.
4.    Revocation Right. Notwithstanding the initial effectiveness of the
Confirming Release, Executive may revoke the delivery (and therefore the
effectiveness) of this Confirming Release within the seven-day period beginning
on the date Executive executes this Confirming Release (such seven-day period
being referred to herein as the “Release Revocation Period”). To be effective,
such revocation must be in writing signed by Executive and must be received by
the Company, care of Michael C. Kearney (President and Chief Executive Officer),
so that it is received by Mr. Kearney before 11:59 p.m. Houston, Texas time, on
the last day of the Release Revocation Period. If an effective revocation is
delivered in the foregoing manner and timeframe, then no consideration shall be
provided to Executive pursuant to Section 3 of the Separation Agreement, and
this Confirming Release shall be of no force or effect and shall be null and
void ab initio.
4.     Additional Acknowledgments. Executive acknowledges that:
(a)    Executive has been, and hereby is advised in writing, to discuss this
Release with an attorney of his choosing before signing the Confirming Release
and has had adequate opportunity to do so;
(b)    Executive has carefully read and considered this Confirming Release and
has had at least twenty-one (21) days to consider it before signing it;
(c)    Executive fully understands the final and binding effect of the
Separation Agreement and the Confirming Release; the only promises made to
Executive to sign the Separation Agreement and the Confirming Release are those
stated herein; and Executive is signing this Confirming Release knowingly,
voluntarily, and of his own free will, and Executive understands and agrees to
each of the terms of the Separation Agreement and this Confirming Release;
(d)    The only matters relied upon by Executive and causing Executive to sign
the Separation Agreement and the Confirming Release are the provisions set forth
in writing within the four corners of the Separation Agreement (including this
Confirming Release);
(e)    Executive agrees and acknowledges that he is receiving, as a result of
his execution of this Confirming Release, consideration in addition to anything
of value to which he is already entitled; and
(f)    No Confirming Release Company Party has provided any tax or legal advice
regarding the Separation Agreement or this Confirming Release, and Executive has
had the opportunity to receive sufficient tax and legal advice from advisors of
Executive’s own choosing such that Executive enters into this Confirming Release
with full understanding of the tax and legal implications thereof.





--------------------------------------------------------------------------------










Executive knowingly and voluntarily enters into this Confirming Release on the
date by his signature below.


EXECUTIVE


        
Alejandro Cestero


Date: ____________________________________











